OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with *790costs, and the judgment of Supreme Court dismissing the petition reinstated.
Documents that were part of the administrative record, and are part of the appeal before us, specifically detail conferences between the Division and petitioner, and demonstrate that a meaningful investigation of petitioner’s complaint occurred. Based on that investigation, the Division’s finding of no probable cause was not arbitrary, capricious or lacking a rational basis (see Washington Sq. Inst, for Psychotherapy & Mental Health v New York State Human Rights Appeal Bd., 67 NY2d 699, 701 [1986]).
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur in memorandum.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.